Title: Abigail Adams to John Quincy Adams, 5 October 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London October 5th 1785
     
     I began a Letter to you yesterday which I designd to have finishd last evening, but as we had a great deal of company, many of them Ladies who staid the evening, I could not command my time, and Captain Callihan wrote us a card last evening that he should go by nine this morning, so that I have only time to write you a few lines, to tell you about a fortnight after the arrival of Mr. Church, your first Letter by the French pacquet came to hand. Col. Franks is here again as express from France. That strange Creature Lambe is arrived at last in France. He is going to Algiers and Mr. Barclay and Col. Franks to Moroco. No time is now to be lost as we are now certain that there are two or 3 vessels taken. Had Lamb come in season probably this would not have happend. If Mr. Storer had not saild just as he did, he would have been sent as he wisht, for upon Lamb arrival, they were much put to it to find a proper person to accompany him. He wants somebody of abilities and Education to supply. Franks gives a curious account of him. As they chuse to keep this matter silent as possible, some trust worthy person was necessary. After much consultation with respect to the Americans here, Mr. Randle is fixd upon, the Gentleman from Newyork who visited us often at Paris. He has finally consented, tho it seem he is under a matrimonial engagement, and was soon to have been married to a Miss White from Philadelphia. He has negotiated the matter with her, by this time, tho he was under much embaressment what to do, whether to go without or entrust the Secreet to her. He applied for my advise. I was by all means for his telling her; and your Pappa, gave the same. Col. Franks and he will set of for France on fryday. How they will succeed time must determine. The insurence here is very high.
     At Length the Peace is signd between the Emperor and the Dutch. The particulars you will see in the papers. Mr. Dumas inquires after you in his last Letters.
     Mr. Williamos has been very sick of a fever and is just recovering. I wrote a few lines in your Aunt Shaws Letter to you. I will repeat one injunction, which is for you to write to Mr. Jefferson, as he has no correspondent in the Massachusets. I know your information from time to time would be agreeable to him, and you know his great Literary merit, and that you may avail yourself of much knowledge from him.
     Your Pappa is overwhelmd with writing. I know not what he would do if it was not for Your sister who copies for him. So much writing and to so little purpose, is very mortifying. Col. Smith has not yet returnd.
     Write me by way of New York this winter. Cover your Letters either to Mr. Gerry or King who will forward them. Remember me to your Brothers & believe me most tenderly yours
     
      A A
     
     
      You see my haste I cannot copy. I hope the Algerines will not take this. Storer saild a fortnight ago.
     
    